Order entered January 3, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01670-CV

                       D&J REAL ESTATE SERVICES, INC. D/B/A
                      RE/MAX PREMIER GROUP, ET AL., Appellants

                                               V.

                               GREG L. PERKINS, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00559-2011

                                           ORDER
       We GRANT appellants’ December 11, 2013 motion for an extension of time to file their

notice of appeal. The notice of appeal filed by appellants on December 3, 2013 is deemed timely

for jurisdictional purposes.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE